UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6816


TERRANCE LEON WASHINGTON,

                    Petitioner - Appellant,

             v.

CRYSTAL WILLETT, Superintendent of Meherrin River Regional Jail,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-01397-AJT-IDD)


Submitted: September 24, 2020                               Decided: September 29, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Terrance Leon Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance Leon Washington appeals the district court’s order dismissing without

prejudice his 28 U.S.C. § 2241 petition for failure to comply with the court’s order to show

cause why his petition should not be dismissed as moot. * On appeal, we confine our review

to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because Washington’s

informal brief does not challenge the basis for the district court’s disposition, he has

forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177

(4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules,

our review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




       *
         Because the district court dismissed Washington’s action “for procedural reasons
unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode
v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015); see Bing v. Brivo
Sys., LLC, 959 F.3d 605, 611-12 (4th Cir. 2020) (discussing factors courts consider in
determining whether order is final and appealable).

                                              2